Morgan, J.
The defendant appeals from a judgment condemning
him to pay a fine of ten dollars for having violated an ordinance passed by the authorities of the city of Shreveport. The ordinance violated provides that all business houses in the city of Shreveport shall be closed on Sundays from and after nine o’clock A. M., and that it shall not be lawful for any persons doing business in that city to sell anything in the usual course of their business during the timé and hours above mentioned, provided that this ordinance shall not apply to drug stores, hotels, barber shops, restaurants and livery stables. If the ordinance stopped here, perhaps it might do very well. But it goes on and provides further that it shall not apply to any person or per*672sons doing business in the city who close up their places of business on Saturdays, and keep them closed during the whole day.
It is admitted in the record that a large proportion of persons engaged in mercantile pursuits in the city of Shreveport are Jews, many of whom observe the Jewish Sabbath. Before the constitution Jews and Gentiles are equal; by the law they must be treated alike, and the ordinance of a City Council which gives to one sect a privilege which it denies to another, violates both the constitution and the law, and is therefore null and void.
It is therefore ordered, adjudged and decreed that the judgment of the Recorder’s Court be avoided, annulled'and reversed, and that there be judgment in favor of the defendant, with costs in both courts.